.




The Honorable    J. B. Hunt                               Opinion   No.   H-   590
County Auditor
Hutchinson   County                                       Re: Method of processing
P. 0. Box 850                                             checks for jurors.
Stinnett,  Texas   79083

Dear   Mr.   Hunt:

         You advise that the district  attorney  and county attorney    of your
judicial  district and county have failed or refused to answer your request
for a legal opinion made in accordance      with article 334, V. T. C. S.,
regarding    the above matter.   Under such circumstances     this office will
accept an opinion request directly    from the County Auditor.     You ask:

                     (1) In view of the language    of Art.   2122, Sec. (b),
                     Tex. Rev. Stats.,    is it permissible    for the District
                     Clerk to pay jurors    by check drawn of the jury fund,
                     without securing   the signature    of the County Treasurer
                     on the check,   so long as the payment is made pursuant
                     to an order of the District   or Domestic     Court?

                     (2) Must any signature  other than the signature            of the
                     District Clerk appear on the check?

                     (3) ,If the County Treasurer   is required   to sign the
                     check,    should the Treasurer  sign it before the District
                     Clerk signs it or after the District   Clerk signs it?

                     (4) Is there any prohibition   ,against the Treasurer
                     signing blank checks and delivering      them to the District
                     Clerk,  to be completed   and countersigned    by the District
                     Clerk after the’ jurors’ services    are completed.



                                              p.   2632
The Honorable   J. B. Hunt        page   2    (H-590)




        Article 2122, V. T. C. S. , to which            you refer    was last amended   in
1965. hit now reads:

                    (a)   Each   juror in a district   or county court or
                county    court at law is entitled to receive    not less
                than $4 nor more than $10 for each day or fraction
                of a day that he attends court as a juror.        The Com-
                missioners     court of each county shall determine
                annually,   within the minimum       and maximum     pres-
                cribed in this subsection,      the amount of per diem
                for jurors   which shall be paid out of the jury fund
                of the county.      A person who responds      to the process
                of a court,   but who is excused from jury service         by
                the court for any cause after being tested on voir
                dire,  is entitled to receive    not less than $4 nor more
                than $5 for each day or fraction       of a day that he attends
                court in response      to such process.

                     (b) A check drawn on the jury fund by the clerk
                of the district court of a county may be transferred
                by endorsement    and delivery  and is receivable  at par
                from the holder for all county taxes.

        We think your questions     are answered   by Attorney   General Opinion
M-657 (1970) which, in the course of deciding      that the county treasurer   is
the proper official  authorized   to make delivery   of county warrants   and jury
checks to the payee,    observed:

                     Article   2122, Vernon’s  Civil Statutes, states that
                jurors’    pay is to be made by a check drawn by the
                clerk of the district   court of the county on the jury
                fund.

                    Article  2554,       Vernon’s       Civil   Statutes,   provides
                in part as follows:

                       ‘It shall be the duty of the county treasurer
                    upon the presentation    to him of any warrant,
                    check, voucher,     or order drawn by the proper


                                             p. 2633
The Honorable   J. B. Hunt       page   3    (H-590)




                     authority,  if there be funds sufficient
                     for the payment thereof    on deposit in
                     the account against which such warrant
                     is drawn,  to endorse upon the face of
                     such instrument    his order to pay the
                     same to the payee named therein and to
                     charge the same on his books to the fund
                     upon which it is drawn.     . . .’ (Emphasis
                     added)

                     Article   1632,    Vernon’s    Civil   Statutes,   declares
                that:

                         ’ The county treasurer      or any other
                     officer   disbursing   money for the county,
                     or receiving     county claims in payment of
                     dues of any kind, shall require       the party
                     receiving    payment of, or credit for the
                     same, his agent’or      attorney,   to receipt
                     in writing    upon the face of such claim for
                     the amount so paid or received        thereon.  ’
                     (Emphasis      added)

                    Article    1709,    Vernon’s    Civil   Statutes,   provides
                as foIlows:

                        ’ The county treasurer    shall receive  all
                     moneys    belonging   to the county from whatever
                     source they may be derived,       and pay and apply
                     the same as required     by law, in such manner
                     as the commissioners      court of his county may
                     require  and direct.’ (Emphasis     added).

                     The above     statutes,    by necessary   implication,
                authorize the county        treasurer   to make delivery       of
                such warrants.




                                            p.   2634
       .




The Honorable         J. B. Hunt   page    4     (H-590)




         We think these statutes indicate    that it is the commissioners
c’ourt which determines    the amount of per diem for jurors       to be paid
out of the jury fund of the county.    While      a district  court judge or
judge or another court may certify       the amount due a juror,andth+cl’erk
of the district  court may draw a check upon the jury fund of the county
in connection   therewith,  the treasurer    must make his endorsement        on
the face thereof   ordering  it paid before it can be paid.      In our opinion,
jury checks may be drawn by the district         court clerk but should be
signed by the county treasurer      to be eligible   for payment.

             Accordingly   we answer      your   first   question   in the negative   and
your       second in the affirmative.

          To your third question     we answer    that the County Treasurer
should sign the check after the District        Clerk signs it.      The clerk’s
signature    on the instrument    signifies  to the treasurer      that he has
drawn it pursuant to the instructions        of the judge.    It is then the duty
of the Treasurer     to determine    if there are sufficient     funds to pay it, and
if there are, to endorse     upon it his order to pay the check.

         The foregoing    answer   to the third question necessitates     an affirma-
tive answer to the fourth question.        Until the checks have been drawn by
the clerk,  the treasurer     has no instrument    “drawn by the proper authority”
upon the face of which he may place his endorsement            certifying  that
funds are available    for its payment and ordering      it paid.

         Your questions   anticipate the presentment of such checks for
payment from the county’s jury fund and not merely      their presentment
for credit against county taxes owed by the holder thereof.      This opinion
is similarly  restricted.

                                        SUMMARY

                          To be eligible  for payment from the jury fund
                     of the county, jury checks must be signed by the
                     county treasurer    after the proper authority has




                                                 p. 2635
.     .




    The Honorable     J. B. Hunt        page   5   (H-590)




                      drawn them.      The county treasurer      is not
                      authorized   to deliver to the district    clerk
                      uncompleted    jury checks already      signed by
                      the treasurer.

                                                             Very   truly    yours,




                                                             Attorney       General   of Texas


    APPROVED:




    DAVID     M.   KENDALL,     First     Assistant




    Opinion   Committee




                                                      p. 2636